isyt-w
                                                                   Failure to Register as a Sex
CCA #       13-12-00671-CR                            OFFENSE:     Offender


            ROGER ALAN SCOTT v. THE STATE OF
STYLE:      TEXAS                                     COUNTY:      Tarrant


TRIAL COURT:                                           MOTION FOR REHEARING IS:           N/A
TRIAL COURT #:              1264079D                      DATE:

TRIAL COURT JUDGE:          Hon. Ruben Gonzalez Jr.       JUDGE:
DISPOSITION: REVREN

DATE:        October 16. 2014

JUSTICE: Gregory T. Perkes               PC     S
PUBLISH:                               DNP:     x



CLK RECORD:             1                                 SUPP CLK RECORD,
RPT RECORD:             2 plus 1 volume exhibits          SUPP RPT RECORD.
STATE BR:         1                                     Reply BR_1
APPBR:        1                                            PROSE BR




                                IN THE COURT OF CRIMINAL APPEALS


                                                         CCA#
                                                                       )83H-tV
          St<3/*e. .S               Petition               Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                        DATE:

                                                           JUDGE:

DATE:        '$         'jets                              SIGNED:                        PC:

JUDGE:/^7 l>
            &-                                             PUBLISH:                      DNP:
   ftlsC4L4           UUWls£> (r^'^^T'
                      MOTION FOR REHEARING IN              MOTION FOR STAY OF MANDATE IS:

CCA IS:                      ON                                                     ON

JUDGE:                                                     JUDGE: